TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          CORRECTED JUDGMENT RENDERED DECEMBER 21, 2012



                                       NO. 03-08-00704-CR



                                Ex parte Dustin Doan, Appellant




       APPEAL FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND HENSON
          AFFIRMED ON REMAND -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; that the appellant pay all costs relating to this appeal;

and that this decision be certified below for observance.